Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 1 of 16 PageID #: 25




AFFIDAVIT IN SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT AND
                                        ARREST WARRANT


          I, Cory P. McManus, being first duly sworn, hereby depose and state as follows:


 I.      INTRODUCTION


      1. I make this affidavit in support of an application for a criminal complaint charging
         JASON WEDDERBURN (DOB 03-27-1980)
                               03-27-1     and KAYAN KITSON (DOB 07-12-1983)
                                                                 07-12-1
         with Mail Fraud in violation of 18 U.S.C. § 1341, Money Laundering in violation of 18
         U.S.C. § 1956, Conspiracy in violation of 18 U.S.C. § 371, and the Senior Citizens
         Against Marketing Scams Act of 1994 (“SCAMS Act”) in violation of 18 U.S.C. § 2326.
      2. The facts set forth in the Affidavit are based on my personal observations, my training
         and experience, information obtained from other agents, witnesses, and records obtained
         during the course of the investigation. Because I submit this Affidavit for the limited
         purpose of showing probable cause, I have not included in this Affidavit each and every
         fact that I have learned in this investigation. Rather, I have set forth only facts sufficient
         to establish probable cause to issue an arrest warrant for the individuals identified herein
         and to search the email accounts set forth herein. Unless specifically indicated otherwise,
         all conversations and statements described in this affidavit are related in substance and in
         part only.

II.      AFFIANT BACKGROUND


      3. I have been a law enforcement officer for over 16 years and have been a United States
         Postal Inspector since July 2017. I am currently assigned to the Providence, Rhode
         Island field office of the United States Postal Inspection Service and I am responsible for
         the investigation of various crimes relating to the United States Mail including, but not
         limited to mail fraud, bank fraud, identity theft, and mail theft. Prior to my appointment
         as a Postal Inspector, I was a Special Agent with the United States Secret Service for
         approximately 13 years. I have received training in conducting investigations of crimes


                                                    1
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 2 of 16 PageID #: 26




          that adversely affect, or fraudulently use, the United States Mail and the United States
          Postal Service (USPS). I have participated in criminal investigations of various
          violations of Title 18 of the United States Code involving financial crimes, including
          mail, bank, and wire fraud, identity theft, money laundering, and computer crimes. In the
          course of my employment I have received training and have been involved in the use of
          investigative techniques such as interviewing victims, informants, and witnesses,
          conducting physical surveillance, and analyzing financial records. I have participated in
          and executed several search and arrest warrants.


III.      PROBABLE CAUSE


       4. Based on my training and experience, I have become familiar with “Jamaican lottery
          scams”. Lottery scams often originate out of Jamaica and target United States residents.
          Commonly, the scammers lead victims to believe they have won a lottery, but the cash or
          prizes will not be released without upfront payment of taxes or fees. Scammers
          frequently target the elderly, under-educated or those with disposable incomes. In a so-
          called Jamaican lottery scam, an individual in the United States receives an unsolicited
          telephone call from an individual in Jamaica claiming to work for a well-known
          organization, such as Publishers Clearing House. The scammer notifies them that they
          have won large cash prizes, vacation getaways, vehicles, or other prizes. However, in
          order to collect their winnings, the individual is instructed to send money to pay for
          processing fees or taxes on their winnings. The scammer typically assures people that
          they will receive their prize shortly after the lottery has received their payment.
          Following these instructions, victims immediately mail or wire the money, but never
          receive their purported winnings.
       5. On June 21, 2019, Tammy Kingsland filed a complaint with the Rehoboth (MA) Police
          Department on behalf of her father, Russell Latham, year of birth 1940. According to the
          police report, Mr. Latham was
                                    w contacted by an individual named “Roger Black” who
          informed him that he had won $1.5 million. However, Mr. Latham was
                                                                         w informed he had
          to pay the taxes before claiming his winnings by sending money to WEDDERBURN,
          KITSON and various other individuals.


                                                    2
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 3 of 16 PageID #: 27




      6. As a result, between October 2018 and June 2019, Mr. Latham was
                                                                     w fraudulently induced
          to mail a total of $325,716.00 to various individuals throughout the United States,
          including WEDDERBURN and KITSON. Mr. Latham sent packages 1 containing cash,
          checks, gift cards and cell phones at the direction of “Roger Black” and other participants
          in the scheme. Of the $325,716.00 Mr. Latham sent, $106,100.00 was sent to
          WEDDERBURN and KITSON via sixteen (16) cashier’s checks in various
          denominations. As instructed, all sixteen cashier’s checks were made payable to
          WEDDERBURN or KITSON and mailed to their respective addresses or deposited
          directly 2 into their accounts by Mr. Latham:
                                                     VICTIM'S   PAYMENT
           DATE            AMOUNT          VICTIM                             PAYEE       BANK 3      ADDRESS      CITY/STATE
                                                       BANK     METHOD
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
        30-Nov-2018    $      7,000.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
        4-Dec-2018     $      7,000.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
        21-Dec-2018    $      8,500.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
        25-Jan-2019    $      8,000.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
        5-Feb-2019     $      8,000.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
       24-May-2019     $      3,500.00     LATHAM     BCSB       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS     JASON                  600 MERRIMON   ASHEVILLE
       24-May-2019     $      3,500.00     LATHAM      BOA       CHECK     WEDDERBURN     TD BANK   AVE, 25G       NC
                                           RUSSELL              CASHIERS                            2916 CRESTON
        30-Nov-2018    $      7,000.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        4-Dec-2018     $      7,000.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        21-Dec-2018    $      8,500.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        25-Jan-2019    $      8,000.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        5-Feb-2019     $      8,000.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        26-Feb-2019    $      6,500.00     LATHAM     BCSB       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        26-Apr-2019    $      5,000.00     LATHAM      BOA       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
        3-May-2019     $      5,000.00     LATHAM      BOA       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
                                           RUSSELL              CASHIERS                            2916 CRESTON
         7-Jun-2019     $      5,600.00    LATHAM      BOA       CHECK     KAYAN KITSON   TD BANK   AVE            BRONX NY
      BCSB = BRISTOL COUNTY SAVINGS BANK
      BOA = BANK OF AMERICA




1Any and all mail originating from 02769 (Rehoboth, MA) is processed at the USPS Providence, RI Processing &
Distribution Center before being forwarded to its intended destination.

2Mr. Latham utilized
             u       TD Branch locations in East Providence (RI) and North Attleboro (MA) to direct deposit
money into subject accounts.

3The TD Bank accounts referenced in this chart are the accounts opened by WEDDERBURN and KITSON and
described in paragraphs 20 and 35.

                                                                     3
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 4 of 16 PageID #: 28




  7. Eventually Mr. Latham’
                    Latham’s children, includingg Tammy Kingsland, learned that their father
     had been defrauded and reported the matter to the Rehoboth Police Department. After
     the Latham family reported the matter to law enforcement, I requested grand jury
     subpoenas to be served on various banks in connection with the investigation. Once bank
     records (First Citizens FCU, Bristol County Savings Bank and Bank of America) from
     which Mr. Latham sent money to WEDDERBURN, KITSON and others were analyzed,
     I was able to identify accounts used by WEDDERBURN, KITSON and other members of
     the conspiracy. Upon analysis of these accounts I was able to identify additional
     potential victims who also sent money to WEDDERBURN, KITSON and others
     conspirators.
  8. During this investigation, I identified 11 individuals who received funds from victims of
     the lottery scam. I also identified 89 individuals, to include Mr. Latham, throughout the
     United States who sent more than $600,000.00 to WEDDERBURN, KITSON and others
     from approximately May 2015 through May 2020. Funds received by WEDDERBURN
     and KITSON from victims were sent via money orders, money transfers, personal and
     cashier’s checks, cash or directly deposited into their accounts. Based upon my review of
     bank records, money transfers and interviews, I determined that at least ten (10) of the
     individuals who sent money to WEDDERBURN and KITSON in this manner were over
     the age of 55.
  9. Various law enforcement entities assisted with contacting victims throughout the United
     States. All of the victims interviewed stated that they were initially contacted via
     telephone by scammers and told they were entitled to claim a large amount of money in a
     lottery. Additionally, the victims said they were instructed to send money to
     WEDDERBURN and KITSON in advance of receiving their purported winnings. The
     victims were told the money they were directed to send was for the payment of taxes or
     processing fees on their winnings. Below is a summary of the interviews conducted.
  10. On August 12, 2019, Special Agent Timothy Ball (FBI) interviewed
                                                                     d Shirley
     Kokal (YOB 1933), a resident of Eveleth, MN. Ms. Kokal stated she had been contacted,
     via telephone, approximately 3 years ago by an individual who identified himself as
     “Michael McKay”. Ms. Kokal stated “McKay” informed her she had won the
     International Mega Millions Sweepstakes but was required to pay upfront fees in order to


                                              4
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 5 of 16 PageID #: 29




         collect her winnings. Ms. Kokal bbelieves since May 2018, she has lost over $200,000 to
         this scam. Bank records revealed between May 2018 and October 2018, Ms. Kokal sent
         two money orders and eight personal checks totaling $26,450 to WEDDERBURN and
         KITSON:
                                                       VICTIM'S       METHOD OF
            DATE        AMOUNT          VICTIM                                          PAYEE        BANK      ACCOUNT #
                                                        BANK           PAYMENT
                                                                        MONEY
        10-May-2018    $1,000.00     SHIRLEY KOKAL       USPS
                                                                        ORDER       KAYAN KITSON    TD BANK   4356086045
                                                                        MONEY
        10-May-2018     $350.00      SHIRLEY KOKAL       USPS
                                                                        ORDER       KAYAN KITSON    TD BANK   4356086045
                                                       BANK OF
         1-Jun-2018    $1,500.00     SHIRLEY KOKAL
                                                       AMERICA          CHECK       KAYAN KITSON    TD BANK   4356086045
                                                      FRANDSEN
         3-Jul-2018     $700.00      SHIRLEY KOKAL
                                                         BANK           CHECK       KAYAN KITSON    TD BANK   4356086045
                                                      FRANDSEN
         21-Jul-2018    $700.00      SHIRLEY KOKAL
                                                         BANK           CHECK       KAYAN KITSON    TD BANK   4356086045
                                                       BANK OF
         1-Aug-2018    $1,500.00     SHIRLEY KOKAL
                                                       AMERICA          CHECK       KAYAN KITSON    TD BANK   4356086045
                                                        WELLS                          JASON        BANK OF
         12-Oct-2018    $8,250.00    SHIRLEY KOKAL      FARGO           CHECK       WEDDERBURN      AMERICA   237038549555
                                                        WELLS                          JASON
         5-Oct-2018    $8,950.00     SHIRLEY KOKAL      FARGO           CHECK       WEDDERBURN      TD BANK   4358153404
                                                        WELLS                          JASON
         15-Oct-2018   $2,000.00     SHIRLEY KOKAL      FARGO           CHECK       WEDDERBURN      TD BANK   4358153404
                                                        WELLS                          JASON
         23-Oct-2018   $1,500.00     SHIRLEY KOKAL      FARGO           CHECK       WEDDERBURN      TD BANK   4358153404



      11. On May 8, 2020, I interviewedd Karen Mayo (YOB 1948), a resident of Westfield, MA.
         Ms. Mayo stated she had been contacted, via telephone, in July of 2018 by an individual
         who identified himself as “John Baker” from the unclaimed prize department. Ms. Mayo
         stated “Baker” informed her she had won $1.5 million in a lottery but was required to pay
         upfront fees in order to collect her winnings. Ms. Mayo stated since July 2018, she has
         lost over $108,000 to this scam. Bank records and receipts provided by Ms. Mayo
         revealed in February 2019, Ms. Mayo direct deposited 4 two treasurers checks totaling
         $12,000 to WEDDERBURN and KITSON:
                                                     VICTIM'S     METHOD OF
            DATE       AMOUNT          VICTIM                                        PAYEE          BANK       ACCOUNT #
                                                       BANK        PAYMENT
                                                     UNITED       TREASURERS        JASON          BANK OF
         14-Feb-2019   $7,000.00    KAREN A MAYO
                                                      BANK          CHECK         WEDDERBURN       AMERICA    237038549555
                                                     UNITED       TREASURERS
         4-Feb-2019    $5,000.00    KAREN A MAYO
                                                      BANK          CHECK         KAYAN KITSON     TD BANK    4356086045



      12. On May 21, 2020, I interviewed Chief William Ulwick of the Ashland (NH) Police
         Department regarding
                            g Patricia Dame, an 81 year-old citizen in his community. Chief
         Ulwick stated he was aware of Ms. Dame and that she has been victimized by several


4Ms. Mayo utilized
           u        TD Branch and Bank of America locations in Holyoke (MA) and Westfield (MA) to direct
deposit money into subject accounts.

                                                                  5
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 6 of 16 PageID #: 30




         scams over the last few years. Chief Ulwick stated that Ms. Dame’s
                                                                     Dame’ children were
         concerned about their mother’s well-being and asked law enforcement to intervene.
         Chief Ulwick stated, at first, Ms. Dame w
                                                 was adamant that she had won a new vehicle, but
         after multiple conversations over the years, she has begun to realize that she is being
         scammed. Due to Ms. Dame’
                             Dame’s inability to stop falling for these scams and the financial
         strains she is now facing, Chief Ulwick referred her to the NH Bureau of Elderly and
         Adult Services. Bank records revealed between May 2018 and July 2019, Ms. Dame
         deposited cash on three occasions 5, totaling $5,200.00 into KITSON’s bank account:
             DATE        AMOUNT           VICTIM        METHOD OF PAYMENT      PAYEE           BANK          ACCOUNT #

          22-May-2018    $3,000.00     PATRICIA DAME          CASH          KAYAN KITSON   TD BANK           4356086045
           5-Jun-2019    $1,700.00     PATRICIA DAME          CASH          KAYAN KITSON   TD BANK           4356086045
           3-Jul-2019    $500.00       PATRICIA DAME          CASH          KAYAN KITSON   TD BANK           4356086045



      13. On June 12, 2020, I interviewed Dave McKinzie, an investigator with Citizens Bank,
         regarding Citizens Bank customerr Maryellen Belich (YOB 1933). Investigator
         McKinzie stated he contacted Ms. Belich after three official checks drawn on her account
         were deposited into WEDDERBURN’s TD Bank account. Ms. Belich stated she had
         been contacted, via telephone, by an individual who identified himself as “Gillespie”
         from the Treasury Department. Ms. Belich stated “Gillespie” informed her she had won
         $36 million but was required to pay upfront fees in order to collect her winnings.
         Investigator McKinzie contacted TD Bank to attempt to recover the funds but was
         informed the funds were already withdrawn through debit card transactions in Jamaica.
         Bank records revealed between February 2020 and May 2020, Ms. Belich deposited four
         official checks, totaling $59,500.00 into WEDDERBURN’s bank accounts:
                                                               METHOD OF
               DATE         AMOUNT             VICTIM                             PAYEE               BANK     ACCOUNT #
                                                                PAYMENT
                                                                OFFICIAL
           11-May-2020    $19,800.00      MARYELLEN BELICH
                                                                 CHECK      JASON WEDDERBURN      TD BANK      4358153404
                                                                OFFICIAL
           12-Feb-2020    $10,000.00      MARYELLEN BELICH
                                                                 CHECK      JASON WEDDERBURN      TD BANK      4358153404
                                                                OFFICIAL
           17-Apr-2020     $9,700.00      MARYELLEN BELICH
                                                                 CHECK      JASON WEDDERBURN      TD BANK      4358153404
                                                                OFFICIAL                          REGIONS
           17-Jan-2020    $20,000.00      MARYELLEN BELICH
                                                                 CHECK      JASON WEDDERBURN       BANK        290287975




5An Elder Exploitation/Neglect Report was filed by TD Bank (Branch 1360 / Bristol, NH) on 10/28/2019 regarding
Ms. Dame’
    Dame’s unusual cash deposits into various bank accounts.

                                                                     6
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 7 of 16 PageID #: 31




      14. On July 7, 2020, I interviewed Detective Mike Bellanca of the Pelham (AL) Police
           Department regarding
                              g Linda Birchfield, a 75 year-old citizen in his community.
           Detective Bellanca stated Ms. Birchfield had been contacted, via telephone and email, by
           an individual who identified himself as “John Baker” from Mega Millions of Nevada.
           Ms. Birchfield stated “Baker” informed her she had won $7 million in a lottery but was
           required to pay upfront fees in order to collect her winnings. Ms. Birchfield stated since
           April of 2020, she has lost over $74,900 to this scam. Bank records revealed between
           April 2020 and May 2020, Ms. Birchfield deposited three checks, totaling $17,000.00
           into WEDDERBURN’s bank account:
             DATE       AMOUNT          VICTIM         METHOD OF PAYMENT        PAYEE            BANK        ACCOUNT #

          3-Apr-2020    $5,500.00   LINDA BIRCHFIELD    PERSONAL CHECK     JASON WEDDERBURN   REGIONS BANK   290287975
          6-May-2020    $5,750.00   LINDA BIRCHFIELD     OFFICIAL CHECK    JASON WEDDERBURN   REGIONS BANK   290287975
          14-May-2020   $5,750.00   LINDA BIRCHFIELD     CASHIERS CHECK    JASON WEDDERBURN   REGIONS BANK   290287975



IV.        BANK ACCOUNT INFORMATION


WEDDERBURN’s BANK OF AMERICA ACCOUNT ENDING IN #9555
      15. WEDDERBURN opened Bank of America Checking Account #237038549555 on
           May 8, 2018. The account was held in his name with an address of 600 Merrimon Ave,
           Apt 25G, Asheville, NC. According to account opening documents, WEDDERBURN
           provided a Jamaica passport (A3913867) as identification. This account was closed ten
           months later by Bank of America on March 7, 2019.
      16. Investigators reviewed account records for the period of May 2018 through March 2019.
           Among the documents reviewed were opening documents, bank statements, canceled
           checks, deposit tickets, and items deposited.
      17. This account appeared to be used almost entirely for the laundering of fraudulent
           proceeds before it was closed. Between May 2018 and March 2019, $168,151.41 was
           deposited into the account. Most of the funds deposited into this account are suspected to
           be fraudulent with the exception of deposits from Omni Hotels and certain miscellaneous,
           unknown counter credits 6. $113,000.00 of the funds deposited into this account are the



6   From the bank statements provided, investigators are unable to identify which, if any, deposits are cash deposits.

                                                                 7
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 8 of 16 PageID #: 32




           result of checks or money orders from various individuals across the United States,
           including some of whom have been confirmed to be victims.
      18. A review of activity on the account revealed between May 2018 and January 2019, there
           were 17 direct deposits by Omni Hotel Ltd. 7 totaling $10,160.45, consistent with legal
           employment.
      19. A review of activity on the account revealed between January 2019 and February 2019,
           there were 73 international ATM withdrawals ranging from $480.00 to $505.00 totaling
           $35,860.00. There were instances of rapid movements of funds involving domestic
           check deposits followed by international ATM withdrawals on the same day and/or the
           next several days. A sampling of the transactions is as follows:
              DATE       AMOUNT          TRANSACTION            STATE        COUNTRY        TRANSACTION DETAILS
                                      CHECK DEPOSIT from
             2/14/19     $7000.00                          MASSACHUSETTS   UNITED STATES     LINCOLN ST BRANCH
                                         Victim Mayo
             2/14/19      $500.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/14/19      $480.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/15/19      $500.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/15/19      $480.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/16/19      $500.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/16/19      $480.00   ATM CASH WITHDRAWAL                      JAMAICA          BNS HALF MOON
             2/17/19      $500.00   ATM CASH WITHDRAWAL                      JAMAICA       BNS SHOP #2 IRONSHORE
             2/17/19      $480.00   ATM CASH WITHDRAWAL                      JAMAICA       BNS SHOP #2 IRONSHORE




      WEDDERBURN’s TD BANK ACCOUNT ENDING IN #3404
      20. WEDDERBURN opened TD Bank Checking Account #4358153404 on
           August 24, 2018. The account was held in his name with an address of 600 Merrimon
           Ave, Apt 25G, Asheville, NC. According to account opening documents,
           WEDDERBURN provided a Jamaican passport (A3913867) and Jamaican driver’s
           license (117919217) as identification. This account was closed twenty-one months later
           by TD Bank on May 14, 2020.
      21. Investigators reviewed account records for the period of August 2018 through May 2020.
           Among the documents reviewed were opening documents, bank statements, canceled
           checks, deposit tickets, and items deposited.
      22. This account also appeared to be used almost entirely for the laundering of fraudulent
           proceeds. Between August 2018 and May 2020, $311,818.00 was deposited into the


7   There is an Omni Hotel located in Asheville, NC. See https://www.omnihotels.com/hotels/asheville-grove-park.

                                                            8
    Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 9 of 16 PageID #: 33




           account. There were deposits of personal and cashier’s checks totaling $136,150.00 that
           were from various individuals across the United States, including some of whom have
           been confirmed to be victims, including Mr. Latham 8, Ms. Kokal 9 and Ms. Belich.
           Additionally, between November 2018 and May 2020, there were cash deposits totaling
           approximately $139,171.99 made at various TD Bank branches in the United States. In
           my review of the account records, I could detect no legitimate business or employment
           reason for such large cash deposits. There was no other deposit activity in this account
           prior to its closure by the bank.
      23. A review of activity on the account revealed between October 2018 and May 2020, there
           were 353 international ATM withdrawals ranging from $65.00 to $505.00 totaling
           $162,112.67. There were multiple instances of a rapid movement of funds involving
           domestic cash deposits followed by international ATM withdrawals on the same day and
           next day. A sampling of the transactions is as follows:
              DATE        AMOUNT        TRANSACTION           STATE          COUNTRY        TRANSACTION DETAILS
             11/13/18     $900.00       CASH DEPOSIT      NORTH CAROLINA   UNITED STATES       BRANCH #0400
             11/13/18     $505.00   ATM CASH WITHDRAWAL                      JAMAICA       BNS SHOP #2 IRONSHORE
             11/13/18     $245.00   ATM CASH WITHDRAWAL                      JAMAICA       BNS SHOP #2 IRONSHORE
             12/3/18      $505.00   ATM CASH WITHDRAWAL                      JAMAICA           AGE ROSE HALL
             12/3/18      $245.00   ATM CASH WITHDRAWAL                      JAMAICA           AGE ROSE HALL
             12/4/18     $7000.00       CHECK DEPOSIT      RHODE ISLAND    UNITED STATES       BRANCH #0695
             12/4/18      $505.00   ATM CASH WITHDRAWAL                      JAMAICA           AGE ROSE HALL
             12/4/18      $245.00   ATM CASH WITHDRAWAL                      JAMAICA           AGE ROSE HALL
             6/14/19     $4000.00       CASH DEPOSIT      NORTH CAROLINA   UNITED STATES       BRANCH #3999
             6/14/19      $385.00   ATM CASH WITHDRAWAL                      JAMAICA       BNS SHOP #2 IRONSHORE

      24. Other activities within the account consisted of debits for Uber, supermarkets, fast food
           companies, bank fees and the prepaid mobile phone company Digicel 10.
      WEDDERBURN WELLS FARGO ACCOUNT ENDING IN #5854
      25. WEDDERBURN opened Wells Fargo Checking Account # 6084515854 on
           December 28, 2018. The account was held in his name with an address of 600 Merrimon
           Ave, Apt 25G, Asheville, NC. According to account opening documents,


8 All but one check (200006740 dep. in Asheville, NC) was deposited directly by Mr. Latham, at TD Bank branches
in East Providence, RI and North Attleboro, MA into WEDDERBURNS TD Bank Account.

9 Ms. Kokal’s
      Kokal’ checks made payable to WEDDERBURN were negotiated at TD Bank Branch 6508 – Grand
Concourse (NY) – the same branch location KITSON used for transactions associated with her TD Bank Account.

10   Digicel is a Caribbean mobile phone network provider headquartered in Jamaica.

                                                          9
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 10 of 16 PageID #: 34




     WEDDERBURN provided a North Carolina driver’s license (43226456) as identification
     and listed the Omni Grove Park Hotel as his employer. This account was closed nine
     months later by Wells Fargo on September 25, 2019.
  26. This account also appeared to be used almost entirely for the laundering of fraudulent
     proceeds. Between December 2018 and September 2019, $32,528.52 was deposited into
     the account. Between May 2019 and September 2019, $19,725.00 in checks and money
     orders made payable to WEDDERBURN from various individuals were deposited into
     the account. The remaining deposit activity includes unexplained cash deposits and
     $5,426.58 of which appears to be the result of legal employment with Omni Grove Park
     Hotel.
  27. A review of activity on the account revealed between June 2019 and September 2019,
     there were 36 domestic and international ATM withdrawals ranging from $7.00 to
     $6,000.00 totaling $20,738.00. There were multiple instances of rapid movements of
     funds involving domestic check or money order deposits followed by ATM withdrawals
     on the same day and/or the next day consistent with the activity observed in
     WEDDERBURN’s other accounts.
  WEDDERBURN REGIONS BANK ACCOUNT ENDING IN #7975
  28. WEDDERBURN opened Regions Bank Account # 0290287975 on January 8, 2020. The
     account was held in his name with an address of 3013 Midland Pl, Miramar, FL.
     According to account opening documents, WEDDERBURN provided a Jamaican
     passport (A3913867) and Jamaican driver’s license (117919217) as identification. Due
     to fraudulent activity consistent with a romance scam, this account was frozen by
     Regions Bank on May 18, 2020.
  29. On July 6, 2020, I spoke with Regions Bank Investigator Tammy Beuer regarding the
     status of Region Bank Account # 0290287975. Investigator Beuer stated that
     WEDDERBURN had called the Regions Bank branch in Daytona, FL several times
     attempting to gain access to funds frozen in his account.
  30. On July 10, 2020, a seizure warrant (1:20SW223LDA) was signed by Judge Lincoln
     Almond in the District of Rhode Island authorizing the seizure of funds in Regions Bank
     Account # 0290287975. Funds in the amount of $10,975.76 were seized pursuant to this
     order.


                                              10
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 11 of 16 PageID #: 35




  31. Investigators reviewed account records for the period January 2020 through May 2020.
     Among the documents reviewed were opening documents, bank statements, canceled
     checks, deposit tickets, and items deposited.
  32. This account appeared to be used almost entirely for the laundering of fraudulent
     proceeds. Between January 2020 and May 2020, $77,602.76 was deposited into the
     account, $39,060.00 of which of which were checks and money orders made payable to
     WEDDERBURN from suspected victims, including Ms. Birchfield and Ms. Belich.
     Additionally, between January 2020 and May 2020, there were unexplained cash deposits
     totaling approximately $38,530.00 made at the Regions Bank Daytona Beach branch in
     the United States. There was no other deposit activity in this account prior to it being
     frozen by the bank.
  33. A review of activity on the account revealed between February 2020 and May 2020, there
     were 192 international ATM withdrawals ranging from $75.20 to $505.00 totaling
     $61,782.36. There were multiple instances of rapid movements of funds involving
     domestic check or money order deposits followed by ATM withdrawals on the same day
     and/or the next day. A sampling of the transactions is as follows:
         DATE      AMOUNT          TRANSACTION         STATE      COUNTRY          TRANSACTION DETAILS
        2/24/20    $4,000.00       CASH DEPOSIT       FLORIDA   UNITED STATES   CORSAIR DR, DAYTONA BEACH
        2/24/20    $505.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES
        2/24/20    $205.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES
        2/24/20    $505.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES
        2/24/20    $205.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES
        2/24/20    $505.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES
        2/24/20    $205.00     ATM CASH WITHDRAWAL                JAMAICA          IRONSHORE ST. JAMES




  KITSON TD BANK ACCOUNT ENDING IN #6045
  34. KITSON opened TD Bank Checking Account #4356086045 on May 7, 2018. The
     account was held in her name with an address of 2415 Creston Ave, Apt 35, Bronx, NY.
     According to account opening documents, KITSON provided a Jamaican passport
     (3847324) and US Visa (20152667160002) as identification. Due to fraudulent activity,
     TD Bank informed KITSON via telephone that her account was being closed and she was
     no longer permitted to maintain any relationships with TD Bank. Eighteen months after
     this account was opened it was closed by TD Bank on November 8, 2019.



                                                     11
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 12 of 16 PageID #: 36




     35. Investigators reviewed account records for the period May 2018 through November 2019.
        Among the documents reviewed were opening documents, bank statements, canceled
        checks, deposit tickets, and items deposited.
     36. This account appeared to be used almost entirely for the laundering of fraudulent
        proceeds. Between May 2018 and November 2019, $259,146.93 was deposited into the
        account, $95,575.00 of which is from the deposit of checks and money orders from other
        individuals some of who have been interviewed and identified as victims, including Mr.
        Latham 111, Ms. Kokal and Ms. Mayo. Between May 2018 and October 2019, there were
        unexplained cash deposits into the account totaling approximately $142,531.66. These
        deposits were made at various TD Bank branches in the United States. Based on my
        review of the account, there was no legitimate reason for such large amounts of cash
        deposits. Also, I know that Ms. Dame, the victim referenced in paragraph 12, deposited
        $5,200 into KITSON’s TD Bank Acct. # 6045, as did WEDDERBURN, as described
        below. There was no other deposit activity in this account prior to its closure by the
        bank. Based upon all of the above, I believe that nearly all of the funds deposited into
        KITSON’s TD Bank Acct. # 6045 were fraudulent, and that the account was used by her
        to launder these fraudulent proceeds.
     37. A review of activity on the account revealed between June 2018 and August 2019, there
        were 587 international ATM withdrawals and debit card purchases ranging from $4.35 to
        $605.00 totaling $199,212.89. There were multiple instances of rapid movements of
        funds involving domestic check, cash and money order deposits followed by ATM
        withdrawals on the same day and/or the next day. A sampling of the transactions is as
        follows:
            DATE       AMOUNT        TRANSACTION            STATE      COUNTRY        TRANSACTION DETAILS
           10/2/18     $505.00   ATM CASH WITHDRAWAL                    JAMAICA      BNS SHOP #2 IRONSHORE
           10/2/18     $245.00   ATM CASH WITHDRAWAL                    JAMAICA      BNS SHOP #2 IRONSHORE
           10/3/18     $500.00       CASH DEPOSIT       NEW YORK     UNITED STATES   GRAND CONCOURSE 6508
           10/3/18     $245.00   ATM CASH WITHDRAWAL                    JAMAICA          AGE ROSE HALL
           10/3/18     $505.00   ATM CASH WITHDRAWAL                    JAMAICA          AGE ROSE HALL
           7/22/19    $1000.00       CASH DEPOSIT       NEW YORK     UNITED STATES   GRAND CONCOURSE 6508
           7/22/19     $565.00   ATM CASH WITHDRAWAL                    JAMAICA      BNS SHOP #2 IRONSHORE
           7/22/19     $545.00   ATM CASH WITHDRAWAL                    JAMAICA      BNS SHOP #2 IRONSHORE



11All but one check (200006739 dep. in Asheville, NC) was deposited directly by Mr. Latham, at TD Bank
branches in East Providence, RI and North Attleboro, MA into KITSON’s TD Bank Account.


                                                       12
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 13 of 16 PageID #: 37




      38. Other activities within the account consist of debits for Apple iTunes, supermarkets, fast
         food companies, bank fees and the prepaid mobile phone company Digicel.
      39. According to TD Bank records, KITSON had two foreign travel notices on file for the
         country of Jamaica. The foreign travel date ranges found during this review are for the
         time periods of 6/18/2018 – 8/20/2018 and 8/3/2018 – 10/31/2018.
      40. On July 25, 2020, KITSON arrived in Miami from Jamaica, via American Airlines flight
         869. During a screening by Customs and Border Protection (CBP) Officers, KITSON
         was found to be travelling with $20 cash, no credit or debit cards and a phone that
         contained limited information. KITSON stated to CBP Officers that she was helping out
         her friend, Tamara Lee 112, who was having breast augmentation surgery. KITSON also
                            Lee
         stated that she would be heading back to Jamaica on Friday, July 31, 2020. The Officer
         who oversaw the screening of KITSON stated that someone travelling from overseas with
         such limited belongings was not normal. Additionally, the Officer stated that KITSON is
         either smart and knew she’d be screened at the airport or has a handler in Jamaica
         instructing her on how to travel back into the United States.


 V.      MOVEMENT OF FUNDS BETWEEN CO-CONSPIRATORS


      41. Between November 2018 and May 2019, sixteen peer-to-peer 13 (P2P) transfers were
         made from TD Bank Account 4358153404 (WEDDERBURN) into TD Bank Account
         4356086045 (KITSON), ranging from $100.00 to $2,500.00 totaling $14,600.00.
      42. Between July 2018 and August 2018, nine Zelle 14 transfers were made from Bank of
         America Account 237038549555 (WEDDERBURN) into TD Bank Account 4356086045
         (KITSON), ranging from $70.00 to $1,150.00 totaling $5,890.00.


 Tamara Lee is also a target of this investigation having received funds from victims, to include Mr. Latham and
12

Ms. Kokal, into her TD Bank account.

13 Person-to-person payments (P2P) is an online technology that allows customers to transfer funds from their bank

account or credit card to another individual's account via the Internet or a mobile phone.

14Zelle is a payment service enables individuals to electronically transfer money from their bank account to another
registered user's bank account (within the United States) using a mobile device or the website of a participating
banking institution.

                                                         13
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 14 of 16 PageID #: 38




      43. Between August 2018 and September 2018, there were three cash withdrawals from TD
         Bank Account 4358153404 (WEDDERBURN) totaling $15,000. On the same dates,
         there were three cash deposits into TD Bank Account 4356086045 (KITSON) as detailed
         below:
                  -   On 8/30/18 at 1:20PM, there was a $6,000.00 cash withdrawal from
                      WEDDERBURN’s TD Bank Account 4358153404 in Asheville, NC. That
                      same day at 1:21PM, there was a $6,000.00 cash deposit into KITSON’s TD
                      Bank Account 4356086045 in Asheville, NC.
                  -   On 9/4/18 at 4:30PM, there was a $5,000.00 cash withdrawal from
                      WEDDERBURN’s TD Bank Account 4358153404 in Asheville, NC. That
                      same day at 4:31PM, there was a $5,000.00 cash deposit into KITSON’s TD
                      Bank Account 4356086045 in Asheville, NC.
                  -   On 9/10/18 at 8:41AM, there was a $4,000.00 cash withdrawal from
                      WEDDERBURN’s TD Bank Account 4358153404 in Asheville, NC. That
                      same day at 8:42AM, there was a $4,000.00 cash deposit into KITSON’s TD
                      Bank Account 4356086045 in Asheville, NC.


VI.      SUMMARY OF DEFENDANT INVOLVEMENT


      44. As described herein, from May 2018 through May 2020, JASON WEDDERBURN
         received approximately $307,935.00 from various victims, both known and unknown,
         throughout the United States. These funds were deposited into four different accounts
         opened and maintained by WEDDERBURN.
      45. In addition, between November 2018 and May 2020, there were cash deposits totaling
         approximately $177,701.99 made at various TD Bank branches in the United States into
         WEDDERBURN’s TD Bank Account (4358153404) and at the Regions Bank Daytona
         Beach branch into WEDDERBURN’s Regions Bank Account (290287975).
      46. As described herein, from May 2018 through October 2019, KAYAN KITSON received
         approximately $100,775.00 from various victims, both known and unknown, throughout
         the United States. These funds were deposited into one account opened and maintained
         by KITSON.


                                                 14
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 15 of 16 PageID #: 39




       47. In addition, between May 2018 and October 2019, there were unexplained cash deposits
          totaling approximately $142,531.66 made at various TD branches in the United States
          into KITSON’s TD Bank Account (4356086045).
       48. Three of the victims identified in this investigation, Mr. Latham, Ms. Mayo and Ms.
          Kokal, sent funds to both WEDDERBURN and KITSON.
       49. As described herein, between July 2018 and May 2019, KITSON received approximately
          $35,490 from WEDDERBURN via various methods of transfer.
       50. As described herein, direct deposits related to legal employment totaled $15,587.03 for
          WEDDERBURN. Bank records for KITSON did not reveal any type of employment.
       51. With the exception of the $15,587.03 described above, there did not appear to be any
          source of legitimate income into WEDDERBURN’s or KITSON’s accounts. Further, the
          known victim funds deposited into the account, as well as the character of the other
          deposits, lead me to conclude that these account were used for the collection of
          fraudulent proceeds here in the United States. Once collected, the fraudulent proceeds
          were (1) transferred to Jamaica through ATM withdrawals at various locations in that
          country; (2) converted to cash; or (3) transferred amongst conspirators.
       52. Based upon my training and experience, I know that the use of “funnel” accounts, that is,
          accounts into which fraudulent proceeds are deposited in one location and withdrawn in
          another location is a common method of laundering funds, including to conceal the
          nature, source, location, ownership and control of the fraudulent proceeds. I also know
          that cash transactions are another method employed to conceal the proceeds of criminal
          activity. I know based upon my training and experience that multiple, unexplained wire
          transfers and cash withdrawals following the receipt of criminal proceeds can be a
          method of dispersing criminally acquired funds that confounds investigators’ ability to
          trace those funds to their source.


VII.      CONCLUSION


       53. From my training and experience, I am aware that the Jamaican lottery scheme described
          above is extremely widespread. According to records maintained by the Postal
          Inspection Service, this scheme and similar schemes have affected thousands of victims


                                                  15
Case 1:20-mj-00059-LDA Document 3-3 Filed 07/29/20 Page 16 of 16 PageID #: 40




     in the United States. These victims reside throughout the United States and are often
     elderly, under-educated or those with disposable incomes. In my training and experience
     and based upon my review of the records in this case, it is likely that the same individuals
     who victimized the aforementioned individuals have victimized other individuals using
     the same or similar scheme resulting in the unexplained cash deposits and/or deposits of
     unknown money orders or checks described above.
  54. Furthermore, I know that individuals who amass proceeds from illegal activities routinely
     attempt to further that conduct and/or conceal the existence and source of their funds by
     engaging in financial transactions with domestic and foreign institutions, and others,
     through all manner of financial instruments, including cash, cashier’s checks, money
     drafts, traveler’s checks, wire transfers, etc.
  55. Based upon all of the above, I believe that there is probable cause to conclude that Jason
     WEDDERBURN, Kayan KITSON and others committed the criminal offenses of Mail
     Fraud in violation of 18 U.S.C. § 1341, Money Laundering in violation of 18 U.S.C. §
     1956, Conspiracy in violation of 18 U.S.C. § 371, and the Senior Citizens Against
     Marketing Scams Act of 1994 (“SCAMS Act”) in violation of 18 U.S.C. § 2326. I
     respectfully request that complaints and arrest warrants be issued for JASON
     WEDDERBURN and KAYAN KITSON for the above-described offenses.

  I declare that the foregoing is true and correct.



                                              _____________________________
                                              Cory P. McManus
                                              Postal Inspector
                                              US Postal Inspection Service


                                  Telephone

                     July 29, 2020


            Narragansett RI                            Lincoln D Almond USMJ




                                                16
